DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 14, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7, 12 and 14 recites the limitation "the dehydrated soluble soft tissue".  There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite dehydrating or a dehydrated tissue.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hossainy (U.S. Patent No. 6,623,733) in view of Depalma (Lab Manager, 2015).
Hossainy teaches harvesting tissue that contains cells from a patient, specifically perirenal adipose tissue, subcutaneous adipose tissue or a vein, introducing the tissue in a lysing chamber, where it can be physically and chemically treated, for example enzymes can be added that aid in lysing the soft tissue. (Abstract, col. 4, ll. 29-67; col. 6, ll. 48-51)  The enzymes, such as collagenase, can be warmed to 37 °C, and a volume equal to the tissue is added to the lysing chamber (this step inherently teaches that the tissue would be heated to at least 20 °C).  (col. 7, ll. 21-37).   Hossainy does not teach lysing of the soft tissue occurs in the presence of a detergent.  Id.  Hossainy teaches that the lysed soft tissue is collected and ready for admistration to a patient as an autologous angiogenic product, which contains therapeutic proteins such as VEGF and FGF at appropriate levels.  (col. 9, ll. 24-60).   
Hossainy teaches lysing occurs in an apparatus that uses lysing element (ultrasound or blade), but does not teach lysing by osmotic shock.  
Depalma teaches that cell lysis can employ chemical and/or mechanical methods, indicating that, “[t]he choice of method depends on what you’re trying to get out of the cell.” Osmotic lysis is classified as a gentle method, as is the use of enzymes for cell lysis.  The trade-
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to lyse the tissue using osmotic shock in conjunction with enzymes as a substitute for the lysing means in the method taught by Hossainy because it would have been obvious to try  as the person of ordinary skill would be choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Substituting osmotic lysis for ultrasound or a blade would have led to a reasonable expectation of success because Depalma teach that there are pros and cons to each of the cell lysis techniques and employing the combination of two gentle techniques (enzymatic and osmotic lysis) would have been a reasonable starting point, as harsher methods might damage the desired cell constituents.   
With respect to claim 2, Depalma teaches that after cell disruption, the extracts can be centrifuged to remove insoluble mateirals. (“Cool Operation”).
With respect to claim 4, Houissany teaches that enzymes, can be warmed to 37 °C, and a volume equal to the tissue is added to the lysing chamber (this step inherently teaches that the tissue would be heated to between 20 °C – 40 °C).  (col. 7, ll. 21-37).
With respect to claims 5 and 6, Houissany teaches washing, heating and lysing the tissue cells simultaneously as the addition of enzyme in Dulbecco’s phosphate buffered saline functions as a wash, the enzymes are added in a heated solution, which thereby heats the tissue and the enzymes lyse.  (col. 7, ll. 21-37).

	With respect to claims 9-11, Houissany teaches that adipocytes are isolated, as they are the desired cell population.  (col. 4, ll. 29-67).  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Claims 3, 13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E KNIGHT/Primary Examiner, Art Unit 1632